DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim 1 (method), claim 11 (device), claim 16 (medium) is rejected nonstatutory double patenting with its parent patended case 10013226’s claims 21, 30, 35.
16714954 (present application)
10013226 (Patented Patent)
 1.    A method, comprising:


providing a device having at least first and second displays, 
and a hinge attached to an edge of the first display and an edge of the second display allowing 
the device to be placed in an open state, a closed state, and an intermediate state between the closed state and the open state, and 
wherein the device is in the closed state, and wherein, in the closed state, the first and second displays face opposite directions and outwardly from the device;
executing an application;
in a first display mode, presenting a first user interface, associated with the application, on the first display;

     in the first display mode, keeping the second display powered off;

receiving a first input from the executing application, wherein the first input includes a request to toggle to a second display mode while the device remains in the closed state, wherein the second display mode includes displaying the first user interface associated with the application on the second display, 
wherein the request to toggle is in response to a second input to capture a picture of himself/herself in the first user interface that causes the application to send the first input;
in response to the request from the application, switching to the second display mode;
presenting the first user interface associated with the application on the second display;
terminating the presentation of the first user interface on the first display; and
powering off the first display while in the second display mode.

21.	(Currently Amended) A method, comprising: 
providing a device having at least first and second displays, 









wherein the device is in a closed state, and wherein, in the closed state, the first and second displays face opposite directions and outward from the device; 


executing a camera application; 

in a first display mode, 
presenting a first user interface, associated with the camera application, on a first display, wherein the first display is in view of a user; 
in the first display mode, keeping the second display powered off;

receiving a first input from the executing camera application,
 wherein the first input includes a request to toggle to a second display mode while the device remains in the closed state, 
wherein the second display mode includes displaying the first user interface associated with the camera application on the second display, 

wherein the request to toggle is in response to a second input to capture a picture of himself/herself in the first user interface that causes the camera application to send the first input; 

in response to the request from the camera application, switching to the second display; 
presenting the first user interface associated with the camera application on the second display; 

terminating the presentation of the first user interface on the first display; and

powering off the first display while in the second display mode.


Claim 11(device) and Claim 16 (medium) are  analogous to above
Claim 30 (device) and claim 35(medium) are analogous to above


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of 10013226 in view of Lee et al. (hereinafter Lee) US 2010/0298032, Lee discloses the dual user interfaces opposed with each other and with open/close, etc. states,  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Lee et al.’s configuration of mobile terminal, The motivation to combine these arts, as proposed above, at least because Lee’s closed/open etc. various state configurations would provide more configuration into the mobile device. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that Lee’s capability to make first screen and second screen facing opposite and outward to the device would help the user to operate the mobile device having a pluralities of bodies and therefore to improve the user mobile operation experience.
Claims 11 and 16 recite similar limitations as claim 1 and are likewise rejected corresponding to claim 30 and claim 35 of 10013226.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 8, 10-13, 16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kang et al. (hereinafter Kang) US 2010/0045621 in view of Lee et al. (hereinafter Lee) US 2010/0298032.
In regard to claim 1, Kang discloses the claimed invention A method, ([0009]) comprising:
providing a device having at least first and second displays, ([0009], the first display and the second display of the mobile terminal)
executing an application; (Fig. 7, [0109], execute the application corresponding to the menu chosen by the user)
in a first display mode, ([0109], not power-save mode) presenting a first user interface, associated with the application, on the first display; ([Fig. 7, [0109], an operation screen of the application chosen on the first display)
receiving a first input from the executing application, ([Fig. 7, [0109], [0110], an operation chosen by the user to operate the operation screen) wherein the first input includes a request to toggle to a second display mode, ([0109] [0110], [0111], power-save mode is a second display mode by the user input request)
wherein the second display mode includes displaying the first user interface associated with the application on the second display, ([0111],[0113], display the user interface related to the application on the second display) wherein the request to toggle is in response to a second input to capture a picture of himself/herself in the first user interface that causes the application to send the first input; ([0083] [0098]-[0100] capture an image of the face of the user during a video call, for example, cause to display information on the second display which trigger the transition) 
in response to the request from the application, switching to the second display mode; ([0098]-[0100] [0113] display the user interface related to the application on the second display)
presenting the first user interface associated with the application on the second display; terminating the presentation of the first user interface on the first display;  ([0098]-[0110],[0113]  the user interface related to the application is displayed on the second play and  in  power-save mode, first display is turned off while displaying on the second display) and
powering off the first display while in the second display mode. ([0110]-[013] in  power-save mode, first display is turned off while displaying on the second display )
But Kang et al. fail to explicitly teach " and a hinge attached to an edge of the first display and an edge of the second display allowing the device to be placed in an open state, a closed state, and an intermediate state between the closed state and the open state, and wherein the device is in the closed state, and wherein, in the closed state, the first and second displays face opposite directions and outwardly from the device; in the first display mode, keeping the second display powered off; while the device remains in the closed state,”
Lee disclose and a hinge attached to an edge of the first display and an edge of the second display allowing the device to be placed in an open state, a closed state, and an intermediate state between the closed state and the open state, (Fig. 2, 3, 4A, Fig. 6,   [0071][0072]-[0078] combine the first and second display through a combining part 195, with open, close and the state in between with different angles) and 
wherein the device is in the closed state, (Fig. 2, [0073] close state)
and wherein, in the closed state, the first and second displays face opposite directions and outwardly from the device; (Fig. 2, [0073], [0075] see Fig. 2, the displayed face opposite direction and outward from each other) 
in the first display mode, keeping the second display powered off;  (claim 8, second display is off when the posture is the closed state which can be configured)
while the device remains in the closed state, (Fig. 9A, [0108], [0111 ] close state )
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Lee et al.’s configuration of mobile terminal into Kang et al.’s invention as they are related to the same field endeavor of control operation of mobile terminal. The motivation to combine these arts, as proposed above, at least because Lee’s closed state configuration would provide more configuration into Kang’s mobile device. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that Lee’s capability to make first screen and second screen facing opposite and outward to the device would help the user to operate the mobile device having a pluralities of bodies and therefore to improve the user mobile operation experience.
In regard to claim 3, Kang and Lee disclose the claimed invention The method of claim 1, the rejection is incorporated herein. 
Kang fails to explicitly teach “wherein the camera application is executed from an application store.” 
Lee teaches wherein the camera application is executed from an application store. (Fig. 9A-9B, [0111] video call 10b)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Lee’s configuration of mobile terminal into Kang’s invention as they are related to the same field endeavor of control operation of mobile terminal. The motivation to combine these arts, as proposed above, at least because Lee’s capability to present application stores would help provide more applications into Kang’s mobile device. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that Lee’s capability to provice application store would provide more user desired applications and therefore to improve the user mobile operation experience.
In regard to claim 5, Kang and Lee disclose the claimed invention The method of claim 1,  the rejection is incorporated herein. 
But Kang fails to explicitly disclose “wherein the application comprises a camera application.”
Lee et al. teach wherein the application is a camera application. ([0040],[0041] Fig. 9A, 10b, video call)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Lee’s configuration of mobile terminal into Kang’s invention as they are related to the same field endeavor of multiple displays. The motivation to combine these arts, as proposed above, at least because Lee’s camera related application would provide more applications to Kang’s multiple displays method and device. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that camera related applications would help to add more applications to control and therefore to improve the overall user experience.
In regard to claim 8, Kang and Lee disclose the claimed invention The method of claim 1, the rejection is incorporated herein.
Kang also discloses wherein the first user interface is an application user interface. ([0109] application displayed on the user interface)
In regard to claim 10,   Kang and Lee disclose The method of claim 1, wherein the application is a media player application. ([0070] [0095]-[0096] play multimedia data) 
In regard to claim 11, Kang discloses the claimed invention A device, ([0008] device) comprising:
a first display, the first display including a touch sensitive display area; a second display, ([0009][0041], the first touch screen and the second touch screen of the mobile terminal)
wherein in a first display mode the first display is in view of the user; [0109] user operates on the display that means the user can see the display on the screen)
a memory; ([0025])
a processor in communication with the memory, the first display, and the second display, the processor operable to: ([0009] [0025] [0123] [0076]  first screen and second screen)
execute an application; (Fig. 7, [0109], execute the application corresponding to the menu chosen by the user)
in a first display mode, present a first user interface associated with an application on a first display; ([Fig. 7, [0109], an operation screen on the first display)
receive an input from the application, ([Fig. 7, [0109], [0110], an operation chosen by the user to operate the operation screen) wherein the input includes a request to toggle to a second display mode, ([0109] [0110], [0111], power-save mode is a second display mode by the user input request) wherein the second display mode includes displaying the first user interface on the second screen;  ([0111],[0113], display the user interface related to the application on the second display)
in response to the request, switch to the second display; and present the first user interface on the second display, ([0111],[0113], display the user interface related to the application on the second display in response to the input)  and terminating displaying application on the first display. ([[0098]-[0110],[0113]  the user interface related to the application is displayed on the second play and  “When the mobile terminal is placed into a power-save mode, the operation of the first display unit 151a may be ceased, or turned off,”)
But Kang fail to explicitly disclose “wherein the second display faces an opposite direction from the first display and outward from the device when the device is closed,”
Lee disclose wherein the second display faces an opposite direction from the first display and outward from the device when the device is closed, (Fig. 2, [0073], [0075] see Fig. 2 with closed state) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Lee et al.’s configuration of mobile terminal into Kang et al.’s invention as they are related to the same field endeavor of control operation of mobile terminal. The motivation to combine these arts, as proposed above, at least because Lee’s closed state configuration would provide more configuration into Kang’s mobile device. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that Lee’s capability to make first screen and second screen facing opposite and outward to the device would help the user to operate the mobile device having a pluralities of bodies and therefore to improve the user mobile operation experience.
In regard to claim 12, Kang and Lee disclose the claimed invention The device of claim 11, he rejection is incorporated herein. 
Kang also teaches wherein the application receives input from a user that causes the application to send the input. ([0109]-[0110], “the controller 180 may control an operation chosen by the user to be performed (S432) and may determine whether to drive the mobile terminal 100 in the power-save mode (S434).”)
In regard to claims 13, claims 13 are device claims corresponding to the method claims above 3 and, therefore, are rejected for the same reasons set forth in the rejections of claims 3.
In regard to claim 16, Kang discloses the claimed invention A non-transitory computer readable medium having stored thereon computer-executable instructions, the computer executable instructions causing a processor of a device to execute a method for providing a user interface, ([0123] [0009]) wherein the device has at least first and second screens, ([0009], the first display and the second display of the mobile terminal) wherein the device have at least first and second displays, ([0009], the first display and the second display of the mobile terminal) the computer-executable instructions comprising:
instructions to execute an application; (Fig. 7, [0109], execute the application corresponding to the menu chosen by the user)
in a first display mode, instructions to present a first user interface associated with an application on a first display; ([Fig. 7, [0109], an operation screen on the first display)
instructions to receive an input from the application, ([Fig. 7, [0109], [0110], an operation chosen by the user to operate the operation screen) wherein the input includes a request to toggle to a second display mode, ([0109] [0110], [0111], power-save mode is a second display mode by the user input request) wherein the second display mode includes displaying the first user interface on the second display; ([0111],[0113], display the user interface related to the application on the second display)
in response to the request, instructions to switch to the second display; ([0113] display the user interface related to the application on the second display in response to the input) and terminating the application on the first display;  ([[0098]-[0110],[0113]  the user interface related to the application is displayed on the second play and  “When the mobile terminal is placed into a power-save mode, the operation of the first display unit 151a may be ceased, or turned off,”)
 and instructions to present the first user interface on the second display. ([0110][0111][0113] display the user interface related to the application on the second display)  
But Kang fail to disclose “wherein the device is in a closed state, while the device remains in the closed state, and wherein, in the closed state, the first and second displays face opposite directions and outward from the device,”
Lee disclose wherein the device is in a closed state, (Fig. 2, [0073]) and wherein, in the closed state, the first and second screens face opposite directions, (Fig. 2, [0073], [0075]) 
while the device remains in the closed state,  (Fig. 9A, [0108], [0111 ] close state) and 
wherein, in the closed state, the first and second displays face opposite directions and outward from the device, (Fig. 2, [0073], [0075] see Fig. 2, in closed state, and interfaces face opposite and outward) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Lee et al.’s configuration of mobile terminal into Kang et al.’s invention as they are related to the same field endeavor of control operation of mobile terminal. The motivation to combine these arts, as proposed above, at least because Lee’s closed state configuration would provide more configuration into Kang’s mobile device. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that Lee’s capability to make first screen and second screen facing opposite and outward to the device would help the user to operate the mobile device having a pluralities of bodies and therefore to improve the user mobile operation experience.
In regard to claim 18, claim 18 is a  medium claim corresponding to the method claim above 3 and, therefore, are rejected for the same reasons set forth in the rejections of claim 3.

Claims 2, 4, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kang et al. (hereinafter Kang) US 2010/0045621 and Lee et al. (hereinafter Lee) US 2010/0298032 as applied to claim 1, further in view of Ukonaho et al. (hereinafter Ukonaho)  US 20060238970
 In regard to claim 2, Kang and Lee disclose the claimed invention The method of claim 1, the rejection is incorporated herein. 
But Kang and Lee fail to explicitly disclose “wherein the device further comprises a locking mechanism disposed between the first and second display to pivotably attach the first display to a first portion of the hinge and the second display to a second portion of the hinge.”
Ukonaho disclose wherein the device further comprises a locking mechanism disposed between the first and second display to pivotably attach the first display to a first portion of the hinge and the second display to a second portion of the hinge. ([0008]-[0014] first member of the hinge and second member of the hinge attached to the different interfaces with locking mechanism)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Ukonaho’s hardware configuration of mobile into Lee and Kang et al.’s invention as they are related to the same field endeavor of control operation of mobile terminal. The motivation to combine these arts, as proposed above, at least because Ukonaho’s hinge hardware configuration of the mobile would provide more configuration flexibility into Lee and Kang’s mobile device. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that Ukonaho’s mobile with a hinge would help the user to operate the mobile device having a pluralities of bodies and therefore to improve the user mobile operation experience.
In regard to claim 4, Kang and Lee disclose the claimed invention The method of claim 1,  the rejection is incorporated herein.
Kang and Lee fail to explicitly teach “wherein the hinge comprises a double hinge.”
Ukonaho disclose wherein the hinge comprises a double hinge. ([0008]-[0014] first member of the hinge and second member of the hinge)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Ukonaho’s hardware configuration of mobile into Lee and Kang et al.’s invention as they are related to the same field endeavor of control operation of mobile terminal. The motivation to combine these arts, as proposed above, at least because Ukonaho’s hinge hardware configuration of the mobile would provide more configuration flexibility into Lee and Kang’s mobile device. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that Ukonaho’s mobile with a double hinge would help the user to operate the mobile device having a pluralities of bodies and therefore to improve the user mobile operation experience.
In regard to claim 17, claim 17 is a  medium claim corresponding to the method claim above 2 and, therefore, are rejected for the same reasons set forth in the rejections of claim 2.

Claims 6-7, 9, 14-15, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kang US 2010/0045621 and Lee US 2010/0298032 as applied to claim 1, further in view of Kim et al. (hereinafter Kim) US 2009/0298548.
In regard to claim 6, Kang and Lee disclose the claimed invention The method of claim 1, the rejection is incorporated herein.
Kang and Lee fail to explicitly teach “wherein the screen toggle is sent automatically based on a type of application.”
Kim discloses wherein the screen toggle is sent automatically based on a type of application. ([0280]-[00283] [00285]-[0288] Fig. 66, 68  display can be changed automatically based on the particular function executed)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Kim’s mobile terminal and display control into Kang and Lee’s invention as they are related to the same field endeavor of multiple displays. The motivation to combine these arts, as proposed above, at least because Kim’s capability to send the toggle input based on the type of application would provide more control mechanism to Kang and Lee’s multiple displays method and device. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that sending the toggle input based on the type of application would help to provide a more user-friendly user interface and therefore to improve the overall user experience.
In regard to claim 7, Kang and Lee, Kim disclose the claimed invention The method of claim 6, the rejection is incorporated herein.
Kang disclose wherein, in response to the request, the device changes a state of the device to the second display mode. ([0110], “When the mobile terminal is placed into a power-save mode, the operation of the first display unit 151a may be ceased, or turned off,” [0111], [0113])
In regard to claim 9, Kang and Lee disclose the claimed invention The method of claim 8, the rejection is incorporated herein.
Kang also discloses wherein the first use interface is re-rendered on the second screen ([0111], [0113]) and wherein the application user interface on the second screen can be viewed by the user, ([0113])
But Kang and Lee fail to explicitly disclose “when taking a picture.”
Kim teaches when taking a picture. ([0105], [0282], Fig. 67 video call mode, the image is captured)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Kim’s mobile terminal and display control into Kang and Lee’s invention as they are related to the same field endeavor of multiple displays. The motivation to combine these arts, as proposed above, at least because Kim’s capability to take pictures would add more functionality to Kang and Lee’s multiple displays method and device. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that capability to take pictures would help to add more application and display a more user-friendly multiple displays and therefore to improve the overall user experience.
In regard to claims 14-15, claims 14-15,  are device claims corresponding to the method claims above 6, 9 and, therefore, are rejected for the same reasons set forth in the rejections of claims 6, 9.
In regard to claims 19-20, claims 19-20,  are medium claims corresponding to the method claims above 6, 9 and, therefore, are rejected for the same reasons set forth in the rejections of claims 6, 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

2009/0298548 		April 19, 2007 				Konicek
USER-FRIENDLIER INTERFACES FOR A CAMERA
US 20070242421 A1 	October 18, 2007				Goschin et al.
FOLDING COMPUTER
US 20110275414 A1	November 10, 2011				PEGG
HANDHELD ELECTRONIC COMMUNICATION DEVICE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143